Judgment dismissing plaintiff’s complaint upon the ground that she failed to prove herself free from contributory negligence reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. Plaintiff was struck by defendant’s automobile while standing at a point approximately in the middle of New Main street about eighty to one hundred feet west of Nepperhan avenue, Yonkers. Whether or not she used care in leaving the sidewalk and traversing the street from the curb to the point where she took her position is immaterial under the circumstances. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.